      Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 1 of 9 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Elizabeth Tabor,
       Plaintiff,

vs.                                                                   Case No.: 3:21-cv-00001

GreenSky, LLC
d/b/a Home Depot Loan Services,
       Defendant.

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                            Introduction

       Congress enacted the Telephone Consumer Protection Act (TCPA), 47 U.S.C. §227 to

protect consumers from debt collectors and telemarketers in 1991. In doing so, Congress

recognized that “the evidence presented to the Congress indicates that automated or prerecorded

calls are a nuisance and an invasion of privacy, regardless of the type of call . . .” 47 U.S.C.

§227, Congressional Statement of Findings #13. Specifically, in enacting the TCPA, Congress

outlawed unsolicited automated or pre-recorded telephone calls finding:

       Evidence compiled by the Congress indicates that residential telephone subscribers
       consider automated or prerecorded telephone calls, regardless of the content or the
       initiator of the message, to be a nuisance and an invasion of privacy.
       Banning such automated or prerecorded telephone calls to the home, except when
       the receiving party consents to receiving the call or when such calls are necessary
       in an emergency situation affecting the health and safety of the consumer, is the
       only effective means of protecting telephone consumers from this nuisance and
       privacy invasion.
47 U.S.C. § 227, Congressional Statement of Findings #10 and 12. Additionally, the West

Virginia legislature found that additional protections were needed and passed the West Virginia

Consumer Credit and Protection Act which is a hybrid of the Uniform Credit Code and the

National Consumer Act to further protect West Virginians from consumer abuses. This

consumer action concerns the disregard for the protections provided by the TCPA, the West
       Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 2 of 9 PageID #: 2




Virginia Consumer Credit and Protection Act by Defendant in its attempt to collect a debt from

Plaintiff.

                                             The Parties

1.      The Plaintiff, Elizabeth Tabor, is a resident of Putnam County, West Virginia, and resides

in the Southern District of West Virginia.

2.      The Plaintiff is a person who falls under the protection of Article 2 of the West Virginia

Consumer Credit and Protection Act (herein “WVCCPA”) and are entitled to the remedies set

forth in Article 5 of the WVCCPA.

3.      The Defendant, GreenSky, LLC, doing business on behalf of Home Depot Loan Services,

(herein “GreenSky”) is a corporation having its principal offices in a state other than West

Virginia and which does business in West Virginia.

4.      The Defendant is a debt collector as defined by West Virginia Code § 46A-2-122(d)

engaging directly or indirectly in debt collection as defined by West Virginia Code § 46A-2-

122(c) within the State of West Virginia, including Putnam County, West Virginia.



                                             Jurisdiction

5.      This court has jurisdiction pursuant to 28 U.S.C. §§ 1334 and 1367.


                                         Factual Allegations

6.      After the Plaintiff became in arrears upon the alleged indebtedness to the Defendant,

upon Plaintiff’s account with GreenSky, the Defendant began to engage in collection of such

indebtedness through the use of telephone calls placed to the Plaintiff, by written

communications and did otherwise communicate with the Plaintiff to collect the alleged debt.


                                                  2
      Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 3 of 9 PageID #: 3




7.     Upon information and belief, the Defendant began calling the Plaintiff multiple times

using “automatic telephone dialing systems” (ATDS) to her cellular telephone, and those calls

were not regarding an emergency or about a debt owed to the United States, in violation of 47

U.S.C § 227(A).

8.     Further, the Plaintiff believes that the Defendant used an ATDS.

9.     The Plaintiff retained the undersigned counsel to represent the Plaintiff’s interests in

connection with consumer indebtedness on which the Plaintiff had become in arrears.

10.    The Defendant continued to cause telephone calls to be placed to the Plaintiff.

11.    Upon information and belief, the Defendant maintains records of each call placed to the

Plaintiff by date, time called, duration of call, the identity of the Defendant’s employee, and

notes or codes placed upon such record by the Defendant’s employee.

12.    The Defendant’s multiple calls caused the Plaintiff’s telephone to ring repeatedly or

continuously with the intent to annoy, abuse, or harass the Plaintiff.

13.    While the Plaintiff does not recall providing the Defendant with permission to call her

cellular telephone, the Plaintiff rejected any authorization the Defendant may have had when she

repeatedly revoked its authorization to call during calls with the Defendant.

14.    The Defendant placed numerous phone calls to the Plaintiff regarding a debt she owed

after she revoked any authorization the Defendant may have had to call her.

15.    The Plaintiff lost time in dealing with these calls and lost the ability to make calls during

the time that her phone line was tied up by the Defendant.

                                             COUNT I
                                      Violations of the TCPA

16.    The Plaintiff incorporates the foregoing paragraphs herein.

17.    At all times relevant hereto, the Defendant used, controlled, or operated an ATDS as



                                                 3
      Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 4 of 9 PageID #: 4




defined by § 227(a)(1) of the TCPA.

18.    The Defendant initiated calls to the Plaintiff’s telephone using artificial and/or

prerecorded voices to deliver messages without the express consent of the Plaintiff, in violation

of 47 U.S.C. § 227 (b)(1)(A)(iii) of the TCPA.

19.    Pursuant to 47 U.S.C § 227 (b)(3)(B) the Plaintiff should receive $500.00 in damages for

each such violation of the TCPA and $1,500 for each willful violation.

20.    The Defendant's calls to the Plaintiff after oral revocation to the Defendant were willful

or knowing violations of the TCPA, and the Plaintiff should be awarded treble damages pursuant

to 47 U.S.C. § 227 (b)(3)(C).

21.    As a result of the Defendant’s actions, the Plaintiff has been annoyed, inconvenienced,

harassed, bothered, upset, angered, harangued and otherwise caused indignation, distress and

wasted a great deal of time in dealing with the barrage of phone calls.

                                          COUNT II
              Violations of the West Virginia Consumer Credit and Protection Act

22.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

23.    The Defendant has engaged in repeated violations of Article 2 of the West Virginia

Consumer Credit and Protection Act, including but not limited to:

a.     engaging in unreasonable or oppressive or abusive conduct towards the Plaintiff in

connection with the attempt to collect a debt by placing telephone calls to the Plaintiff after the

Plaintiff requested the Defendant stop calling the Plaintiff in violation of West Virginia Code §

46A-2-125;

b.     causing the Plaintiff’s phone to ring or engaging persons, including the Plaintiff, in

telephone conversations repeatedly or continuously or at unusual times or at times known to be

inconvenient, with the intent to annoy, abuse or oppress the Plaintiff after the Plaintiff requested



                                                  4
      Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 5 of 9 PageID #: 5




that the Defendant stop calling them in violation of West Virginia Code § 46A-2-125;

24.    As a result of the Defendant’s actions, the Plaintiff has been annoyed, inconvenienced,

harassed, bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                          COUNT III
                Violation of the West Virginia Computer Crimes and Abuse Act

25.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

26.    The Plaintiff is a “person” as defined by West Virginia Code § 61-3C-3(n) as the Plaintiff

is a “natural person.”

27.    The Defendant, GreenSky, is a “person” as defined by West Virginia Code § 61-3C-3(n)

as the Defendant is a “limited partnership, trust association or corporation.”

28.    The Defendant, with the intent to harass, used an “electronic communication device” as

defined by West Virginia Code § 61-3C-14a to make contact with the Plaintiff after being

requested by the Plaintiff to desist from contacting the Plaintiff in violation of West Virginia

Code § 61-3C-14a(a)(2).

29.    The Plaintiff was injured as a result of the violations of the West Virginia Computer

Crimes and Abuse Act as set forth above.

30.    The Plaintiff seeks compensatory damages for injuries provided by West Virginia Code §

61-3C-16(a)(1) and punitive damages pursuant to West Virginia Code § 61-3C-16(a)(2).

31.    As a result of the Defendant’s actions, the Plaintiff has been annoyed, inconvenienced,

harassed, bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                           COUNT IV
                           Violation of Telephone Harassment Statute

32.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

33.    The Defendant made or caused to be made telephone calls to the Plaintiff, causing the




                                                  5
      Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 6 of 9 PageID #: 6




Plaintiff’s telephone(s) to ring repeatedly and continuously with the intent to annoy and harass

the Plaintiff in violation of West Virginia Code § 61-8-16(a)(3).

34.    The Plaintiff was injured by Defendant’s violation of West Virginia Code § 61-8-

16(a)(3). As the Plaintiff was injured by the Defendant’s violation of West Virginia Code § 61-

8-16(a)(3), the Plaintiff has a civil cause of action for damages the Plaintiff sustained by reason

of said statutory violation pursuant to West Virginia Code §55-7-9 which so provides.

35.    As a result of the Defendant’s actions, the Plaintiff has been annoyed, inconvenienced,

harassed, bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                          Count V
                                    Common Law Negligence

36.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

37.    The Defendant negligently failed to train, supervise, monitor or otherwise control its

employees to ensure that its employees did not violate the WVCCPA as alleged in Count II.

38.    The Defendant failed to properly train its employees and staff to avoid violations of state

and federal debt collection laws.

39.    The Defendant does not have appropriate policies and procedures in place for compliance

with state and federal debt collection laws.

40.    The Plaintiff’s damages are a proximate cause of the Defendant’s conduct as outlined in

this complaint.

41.    As a result of the Defendant’s actions, the Plaintiff has been annoyed, inconvenienced,

harassed, bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                             Count VI
                           Intentional Infliction of Emotional Distress

42.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.




                                                 6
      Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 7 of 9 PageID #: 7




43.    The following conduct of the Defendant was atrocious, intolerable and extreme so as to

exceed the bounds of decency:

44.    The Defendant has adopted policies and procedures without regard to West Virginia law,

which violate West Virginia law, and are designed to, or has the effect of, inflicting emotional

distress upon consumers to coerce the consumer to pay money to the Defendant;

45.    Insofar as the Defendant’s violations of the WVCCPA are deemed to be willful, pursuant

to West Virginia Code § 46A-5-103(4), such conduct is, as a matter of law, criminal conduct

punishable by fine and/or imprisonment;

46.    Insofar as the Defendant’s conduct caused a phone to ring with the intent to harass, such

conduct is criminal conduct, pursuant to West Virginia Code § 61-8-16(a)(3), punishable by fine

and/or imprisonment;

47.    Insofar as the Defendant’s conduct of engaging in telephone conversation with the

Plaintiff undertaken with the intent to harass, such conduct is criminal conduct, proscribed by

West Virginia Code § 61-8-16(a)(4), punishable by fine and/or imprisonment;

48.    Insofar as the Defendant’s conduct constituted knowingly allowing a phone under the

Defendant’s control to be used to harass any person, such conduct is criminal conduct,

proscribed by West Virginia Code § 61-8-16(b), punishable by fine and/or imprisonment.

49.    As a result of the Defendant’s actions, the Plaintiff has suffered emotional distress.

50.    As a result of the Defendant’s actions, the Plaintiff has been annoyed, inconvenienced,

harassed, bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                        Count VII
                                Common Law Invasion of Privacy

51.    The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

52.    The Plaintiff had, and have, an expectation of privacy to be free from harassing and



                                                 7
        Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 8 of 9 PageID #: 8




annoying telephone calls within the confines of the Plaintiff’s home.

53.      The acts of the Defendant in placing telephone calls to Plaintiff’s home telephone number

invaded, damaged, and harmed the Plaintiff’s right of privacy.

54.      As a result of the Defendant’s actions, the Plaintiff suffered emotional distress.

55.      As a result of the Defendant’s action, the Plaintiff has been annoyed, inconvenienced,

harassed, bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                         DEMAND FOR RELIEF

The Plaintiff demands from the Defendant:


      a. Actual damages for the violations of the WVCCPA as authorized by West Virginia Code

         § 46A-5-101(1) for all such violations that occurred up to the date and time of the filing

         of this complaint;

      b. An award of the statutory damages in the amount of $500.00 for each violation of the

         TCPA and $1,500 for each willful violation;

      c. Statutory damages in the maximum amount authorized by West Virginia Code § 46A-5-

         101(1) as adjusted for inflation pursuant to West Virginia Code § 46A-5-106 for all such

         violations that occurred up to the date and time of the filing of this complaint;

      d. Plaintiff’s cost of litigation, including attorney fees, court costs and fees, pursuant to West

         Virginia Code § 46A-5-104;

      e. The Plaintiff be awarded general damages for the Defendant’s negligence as alleged;

      f. The Plaintiff be granted general damages and punitive damages for Defendant’s conduct

         alleged; and

      g. Such other relief as the Court shall deem just and proper under the attendant

         circumstances.



                                                    8
      Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 9 of 9 PageID #: 9




      THE PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE



                                                ELIZABETH TABOR
                                                BY COUNSEL




BY:    /s/Megan A. Patrick
       Benjamin M. Sheridan (WVSB #11296)
       Megan A. Patrick (WVSB #12592)
       Counsel for Plaintiff
       Klein & Sheridan, LC
       3566 Teays Valley Road
       Hurricane, WV 25526
       T: (304) 562-7111
       F: (304) 562-7115
       E: mpatrick@kswvlaw.com




                                            9
